Title: From Thomas Jefferson to Jacob Hollingsworth, 3 March 1793
From: Jefferson, Thomas
To: Hollingsworth, Jacob



Sir
Philadelphia Mar. 3. 1793.

I have duly received your favor of Feb. 25. and called yesterday on your brother to enquire in what state your affair was. He told me that he had, some days before, delivered the papers to the principal clerk of the Auditor, who had promised to examine them and communicate his opinion. I therefore desired your brother that if any difficulties should arise to the removal of which I could be useful, he would let me know, and I should chearfully give my aid to the obtaining justice for you.— I am sorry the two persons you mention to have gone to look at my lands, should have gone without asking a letter from me, they will naturally fall into the hands of the overseers on the spot, who will be interested to impress them as disadvantageously as possible, and perhaps to shew the bad and hide the good. I would have given them a letter to my son in law, who would have given them a full view. Should any others wish to go, whom you would recommend, be so good as to drop me a line, and I will send them a letter to my son in law, pointing out to him precisely the lands to be shewn, and all necessary circumstances for their information.—As soon as the roads become quite good in the spring I propose to take a trip to Brandywine to endeavor to procure there a tenant for a mill I am building. I may perhaps go on to Elkton, or contrive that Mr. Biddle may meet me at Brandywine. I am Sir your humble servt

Th: Jefferson

